Per Curiam :
It appears by the record in this case that the original action was brought against Sarah A. W. Krips, administratrix of Henry Krips, deceased, in January, 1872, but judgment was not obtained until March, 1886, more than thirteen years after the decease of the defendant’s intestate. A scire facias was then issued on the judgment to bring in the widow and heirs, and afterwards judgment de terris against them was entered in default of appearance. In April, 1887, the judgment was stricken off on the ground that it was improvidently entered. That action of the court has been assigned as error.
The question thus presented has been settled adversely to plaintiffs in error by a long line of cases, among the more recent of which are Allen v. Krips, 119 Pa. 1; Hope v. Marshall, 96 Pa. 395. The principle, firmly settled by these and several other cases is, that in proceedings to charge the real estate of a decedent in the hands of his widow and heirs, *506the latter must be proceeded against within ten years from the death of such decedent; and, if it appears of record that they were not proceeded against within that time, any judgment de terris that may have been improvidently entered against them may be stricken off.
Judgment affirmed.